Citation Nr: 0028823	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-34 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a right knee 
disability, secondary to the service-connected status-post 
medial meniscectomy, left knee.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from March 1979 to 
August 1980.  

This appeal arises from a November 1997 decision of the 
Jackson, Mississippi, regional office (RO).  In April 1999, 
the Board of Veterans' Appeals (Board) remanded the issue of 
whether new and material evidence had been received 
sufficient to reopen a claim of entitlement to service 
connection for a right knee disability on a secondary basis.  
Following completion of the requested development, the Board, 
in a December 1999 decision, determined that new and material 
evidence sufficient to reopen the claim of entitlement to 
service connection for a right knee disability on a secondary 
basis had, in fact, been received.  At the same time, the 
Board remanded to the RO the de novo issue of entitlement to 
service connection for a right knee disability secondary to 
the service-connected status-post left medial meniscectomy.  


FINDINGS OF FACT

1.  Service connection is in effect for status-post medial 
meniscectomy, left knee, rated as 10 percent disabling.  

2.  There is no competent medical evidence of record which 
establishes a nexus between the currently diagnosed post 
arthroscopic meniscectomy and osteoarthritis, right knee, and 
the service-connected status-post operative status, medial 
meniscectomy, left knee.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
knee disability, secondary to the service-connected 
status-post medial meniscectomy, left knee, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty. 38 U.S.C.A. §1131 (West 1991).  
Furthermore, service connection will be granted for a chronic 
disease, such as arthritis, if it is manifested to a 
compensable degree within one year of discharge from service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Service connection may also be granted for a disability that 
is proximately due to, or the result of, a service connected 
disease or injury.  38 C.F.R. § 3.310 (1999).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claimant is entitled to service connection on a 
secondary basis when it is shown that the claimant's service-
connected disability aggravates a nonservice-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The first step in this analysis is to determine whether the 
veteran has presented a well-grounded claim.  In this regard, 
the veteran bears the burden of submitting sufficient 
evidence to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet.App. 69, 73 (1995).  
Simply stated, a well-grounded claim must be plausible or 
capable of substantiation.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet.App. 379, 384 (1995); Grottveit 
v. Brown, 5 Vet.App. 91 (1993).  

A well-grounded claim for service connection on a secondary 
basis requires medical evidence of an association between a 
service-connected disability and the present disease or 
injury.  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the claimant in the development of 
facts pertinent to the claim, and the claim must fail.  See 
Epps, supra.  See also, Caluza v. Brown, 7 Vet.App. 498 
(1995).  

Review of the claims folder in the present case indicates 
that the veteran's only service-connected disability is his 
status-post left medial meniscectomy, which is evaluated as 
10 percent disabling.  The veteran has asserted that his 
service-connected left knee disability has caused him to 
develop a right knee disorder.  During a hearing at the RO in 
May 1998 and a videoconference hearing before a member of the 
Board in November 1998 that veteran testified that, as a 
result of his service-connected left knee disability, he has 
placed more weight on his right lower extremity and that this 
favoring of his right leg has caused him to develop a right 
knee disability.

The service medical records show that the veteran was seen at 
the dispensary in July 1979, for soreness in his right knee 
after a football injury.  Range of motion was unimproved.  No 
edema or other abnormality was noted.  The veteran was 
instructed to apply moist treatment and ace wraps.  

In March 1980, the veteran sought treatment for tightness in 
his leg, or leg cramps, for the past four days.  Some 
tightness behind his right knee due to a 13 mile march and 
pain upon straightening of the leg, were shown.  Muscle 
tightness or possible strained tendon was assessed.  The 
separation examination completed in July 1980 demonstrated no 
right knee pathology.  

A VA examination was conducted in March 1981.  X-rays taken 
of his right knee were negative.  

Private medical records reflect complaints of right knee pain 
after the joint gave way when the veteran was on a train in 
October 1990.  The examining physician assessed a right knee 
contusion.  The knee was aspirated.  Subsequently in October 
1990, the veteran complained of swelling in his right knee.  
He underwent aspiration of this joint.  An examination 
completed two days later in November 1990 showed no pain, 
decreasing swelling, and minimal effusion.  The examining 
physician assessed right knee effusion and discussed with the 
veteran the possibility of an arthrogram and arthroscopy.  

He was seen at a private facility in February 1991 for 
complaints of occasional right knee pain and swelling.  A 
physical examination of the veteran's right knee demonstrated 
no effusion and minimal tenderness.  The examining physician 
assessed a right knee contusion.  Further examination of the 
veteran's right knee in July 1992 showed full range of 
motion, stability, no swelling, no effusion, and no 
tenderness.  

In June 1993, the veteran was seen at a private facility for 
swelling and pain in his right knee.  A physical examination 
of the veteran's right knee demonstrated no swelling, 1+ 
crepitus, no ligament laxity, a negative Lachman test, and 
negative anterior and posterior drawer tests.  X-rays taken 
of the veteran's right knee showed mild osteoarthritic 
changes but no fracture or dislocation.  The examining 
physician diagnosed chondromalacia of the patella.  

Additional private medical records dated in June 1993 reflect 
complaints of intermittent right knee pain and "giving out" 
since October 1990.  Chondromalacia of the patella was 
diagnosed.  

A VA examination was conducted in February 1996.  At that 
time, the veteran reported that, when he was recently trying 
to get out of the door of a train, his legs suddenly gave out 
from under him and both of his knees collapsed.  He was able 
to hold on, pull himself up, and limp off the train into his 
house.  

The veteran described the problem as one of sudden loss of 
control followed by pain in both knees.  Since that time, the 
veteran reported having had several similar episodes of a 
milder nature which were usually accompanied by pain 
localized in his knees (now on the right more than the left) 
as well as some tingling over the areas of his knee caps in 
association with this discomfort.  

Following a neurological examination, the examiner concluded 
that the veteran has no real neurological complaints or 
findings.  The examiner recommended that the veteran see an 
orthopedic surgeon for evaluation of his knee joints.  

Subsequently in February 1996, the veteran underwent a VA 
orthopedic examination.  At that time he reported that his 
right knee was intermittently symptomatic but that he had no 
particular problems with this joint at that time.  The 
veteran did state that he had a little numbness around his 
right knee but that there was no involvement above or below 
the joint.  The only episode of instability of the right knee 
that the veteran described was in 1993 when on a train his 
knees spontaneously gave way. 

The examination of the right knee demonstrated an 
unremarkable gait pattern.  Range of motion was zero to 
130 degrees.  There was no more than a trace of 
patellofemoral grinding.  There was no redness, heat, 
swelling, tenderness, or instability.  The McMurray's test 
was negative.  He was able to heel and toe walk, to squat, 
and to rise again.  A focal area of decreased sensation to 
pinprick in the inferior patella region of only the left knee 
was noted.  

An examination of the left knee showed a well healed surgical 
scar medially.  There was an unremarkable gait pattern.  
Range of motion was zero to 130 degrees without pain.  There 
was no more than a trace of patellofemoral grinding.  There 
was no redness, heat, swelling, tenderness, or instability.  
The McMurray's test was negative.  X-rays taken of the 
veteran's right knee showed no osseous or articular 
abnormalities.  

The examiner concluded that the examination of the veteran's 
right knee was essentially unremarkable at that time.  The 
examiner noted the veteran's history of the spontaneous 
giving way of his right lower extremity but explained that he 
(the examiner) saw no definite evidence of instability of the 
veteran's right knee.  

Subsequently, the veteran continued to receive treatment at 
VA and private facilities for right knee complaints.  A June 
1997 private medical report indicates that magnetic resonance 
imaging (MRI) showed a horizontal cleavage tear of the entire 
medial meniscus with a moderately sized Baker's cyst.  
According to an August 1997 private medical record, the 
veteran had undergone an arthroscopic meniscectomy and was 
experiencing very little discomfort in his right knee.  

A VA orthopedic examination conducted in November 1998 
demonstrated, with respect to the veteran's right knee, 
complaints of pain as well as evaluation findings of 
well-healed surgical scars, moderate to severe crepitation, 
no instability, a negative drawer sign, a negative Lachman's 
test, the ability to squat on the floor and to rise without 
any assistance, the ability to stand on one lower extremity 
at a time without any difficulty, and range of motion which 
was within normal limits.  The examiner provided an 
impression of degenerative joint disease and status post 
surgery.  

In May 2000, the veteran underwent a VA orthopedic 
examination, at which time he again described the 1990 train 
episode in which both of his knees "gave way" without 
warning and he was able to catch himself and hold onto a rail 
but experienced immediate pain afterwards.  The veteran also 
reported that, on the day following this accident, a 
physician aspirated blood from his knee and treated him with 
physical therapy.  Additional history included complaints of 
pain and swelling in the right knee, x-ray findings of mild 
osteoarthritic changes, and a diagnosis of chondromalacia in 
1993; MRI evidence of a horizontal tear of the medial 
meniscus and a Baker's cyst in 1997; and subsequent 
arthroscopic meniscectomy.  The veteran currently complained 
of intermittent right patellar pain.  

A physical examination demonstrated a normal gait and, with 
respect to the veteran's right knee, full extension and 
135 degrees of flexion, a trace of swelling, no effusion, an 
occasional retropatellar click, no patellar instability, mild 
quadriceps atrophy, no point tenderness, collateral ligaments 
which are stable to varus and valgus stress on extension and 
30 degrees of flexion, multiple arthroscopy scars, and 
negative anterior drawer test, posterior drawer test, and 
Lachman test.  X-rays taken of the veteran's right knee 
showed some elongation of the tibial spines, slight narrowing 
of the articular cartilage in both compartments, and small 
osteophytes medially and laterally.  

The examiner diagnosed status post-arthroscopic meniscectomy, 
and mild osteoarthritis, of the right knee.  The examiner 
concluded that the veteran's right knee problems were not the 
result of his service-connected left knee disorder.  The 
examiner again noted the veteran's reported history of having 
both knees spontaneously give way at the same time without 
any warning while he rode a train in 1990.  The examiner 
expressed his opinion that the osteoarthritis and pain in the 
veteran's left knee would not cause the veteran's right knee 
to give way spontaneously.  

The examiner also stated that he did not believe that the 
veteran's left knee problems caused him to put more weight on 
his right knee.  The examiner explained that, during the 
stance phase of the gait, the veteran could put no more than 
his body weight on his right knee, whether or not his left 
knee is diseased.  

To summarize, the veteran's statements describing symptoms 
associated with a disability and incidents are considered 
competent evidence.  However, where the claim involves issues 
of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Lay 
person is not qualified to make medical diagnosis.  Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-5 (1992).

In this regard, there is no competent medical evidence of 
record associating the currently diagnosed status post 
arthroscopic meniscectomy, and mild osteoarthritis, of the 
veteran's right knee with his service-connected status-post 
left medial meniscectomy.  In fact, the examiner who 
conducted the recent VA examination in May 2000 specifically 
stated that the veteran's right knee problems are not the 
result of his service-connected left knee disorder.  
Therefore, his claim for service connection for a right knee 
disability, secondary to his service-connected left knee 
disorder, is not well grounded and must be denied.  


ORDER

Service connection for a right knee disability, secondary to 
the service-connected status-post medial meniscectomy, left 
knee, is denied.  



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

